         Case 19-34548 Document 115 Filed in TXSB on 12/11/19 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                             §
                                                   §
Houston-Harris Division Patrol, Inc.,              §                     Chapter 7
                                                   §
         Debtors.                                  §                 Case No. 19-34548


                                      NOTICE OF WITHDRAWAL

                                       (Related to Docket No. 114)


         Christopher R. Murray, Chapter 7 Trustee for the above referenced debtor hereby

withdraws his Emergency Application for Authority to Pay the Internal Revenue Service [Dkt. No.

114] filed in the above-captioned case.

         Dated: December 11, 2019

                                                Respectfully submitted

                                                MCDOWELL HETHERINGTON LLP

                                                By: /s/ Jarrod B. Martin

                                                Jarrod B. Martin
                                                Texas Bar No. 24070221
                                                1001 Fannin Street
                                                Suite 2700
                                                Houston, TX 77002
                                                P: 713-337-5580
                                                F: 713-337-8850
                                                E: Jarrod.Martin@mhllp.com

                                                ATTORNEYS FOR CHRISTOPHER R. MURRAY,
                                                CHAPTER 7 TRUSTEE




NOTICE OF WITHDRAWAL [DKT. NO. 114]                                                      PAGE | 1
         Case 19-34548 Document 115 Filed in TXSB on 12/11/19 Page 2 of 2



                                      CERTIFICATE OF SERVICE

         The undersigned certifies that on December 11, 2019 a true and correct copy of the

foregoing Application was served electronically on all parties registered to receive electronic

notice of filings in this case via this Court’s ECF notification system.

                                              /s/ Jarrod B. Martin
                                              Jarrod B. Martin




NOTICE OF WITHDRAWAL [DKT. NO. 114]                                                   PAGE | 2
